United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2054
Issued: July 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On August 10, 2010 appellant filed a timely appeal from the July 7, 2010 merit decision
of the Office of Workers’ Compensation Programs that found he did not sustain an injury in the
performance of duty. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on November 1, 2009.
FACTUAL HISTORY
On November 4, 2009 appellant, then a 39-year-old correctional officer, filed a traumatic
injury claim alleging that on November 1, 2009 he injured his right hand and arm while
transferring an inmate for psychiatric observation. He was maintaining control of the inmate
1

5 U.S.C. § 8101 et seq.

while transferring him to another unit. Appellant stated that he had pain in the right arm and
hand with swelling. He did not stop work. Appellant’s supervisor, Lisa Morgan, stated that
appellant never notified her of the medical restriction to his right hand due to a previous surgery.
In a November 5, 2009 telephone call memorandum, Phil Nguyen, a safety manager at
the employing establishment, controverted the claim. He advised that appellant had a prior claim
for a May 23, 2009 injury which was denied. Mr. Nguyen explained that appellant ran out of
leave as the continuation of pay utilized in the prior claim had to be converted to leave.
Appellant was unable to take a planned two-week vacation, beginning November 2, 2009, after
running out of leave. He returned to full duties but received a light-duty restriction from his
attending physician advising against using the right arm on October 26, 2009. Appellant did not
inform his supervisor of the restriction before he claimed a new injury on November 1, 2009.
Mr. Nguyen noted that appellant weighed almost 100 pounds more than the inmate and did not
appear to be injured in a videotape of the incident.
On November 28, 2009 appellant stated that on November 1, 2009 he received a
telephone call from the control center advising him that the operation lieutenant, Ms. Morgan,
requested that he assist four other correctional officers with moving an inmate to the special
housing unit. He noted that the inmate was agitated and disoriented, refused to walk, and had to
be carried to the elevator. When appellant got to the elevator with the inmate, Duty Officer
David Garraway questioned him regarding why he was not helping, and he responded that his
hand “was still messed up.” Mr. Garraway responded “you’ll be ok ... get in there and help out!”
Appellant helped to carry the inmate out of the elevator to the special housing and was directed
to remain in the cell with the inmate while the other officers put on their riot gear. He was
directed to place restraints on the inmate and afterwards noticed pain and swelling in his right
hand and arm. Appellant sought treatment in the health services department. He stated that the
note for light duty pertaining to his prior claim was on file.
The employer provided additional statements. In a November 1, 2009 statement,
J. Opperman, a lieutenant, confirmed that on that date an inmate with erratic behavior was
transferred to the health services building. He confirmed that appellant assisted with restraining
and moving the inmate without incident. Mr. Opperman noted that appellant did not state he was
on light duty because of a prior hand injury.
In a November 2, 2009 statement, Isabel Pena-Silva, a nurse with the employing
establishment, noted that on November 1, 2009 she entered the health services building and a
few officers were in the waiting room with an inmate. She advised that two of them were
standing up and grabbed an inmate that was sitting on a chair. Ms. Pena-Silva described the
inmate as restless and disoriented, trying to stand up frequently and the two officers had him
under control with arms and shoulders grabbed. She confirmed that one of the officers was
appellant.
In a November 2, 2009 statement, Mr. Garraway noted that on November 1, 2009 an
inmate was being moved and became combative. Appellant and Lisa Weihe, a correctional
officer, were ordered to assist with controlling the inmate. Mr. Garraway noted that Ms. Weihe
struggled to hold the inmate and he ordered appellant to switch places in order to gain control
over the inmate. Once the elevator doors opened, he instructed the special housing officers to

2

videotape the incident. Mr. Garraway noted that appellant stayed with the inmate while the other
officers left to obtain the camera. Appellant had both hands on the inmate’s back to hold him
down. Mr. Garraway was unaware that appellant had a light-duty restriction.
In a November 8, 2009 statement, Ms. Weihe confirmed that on November 1, 2009
appellant assisted with moving an unruly inmate. Appellant restrained the inmate by holding the
man with his arms. Ms. Weihe indicated that appellant did not inform anyone that he was on
light duty.
In a November 13, 2009 memorandum, Mr. Nguyen noted that appellant provided a
medical restriction form due to a nonwork injury on October 28, 2009. He could perform lightduty work but could not perform forceful gripping, or repetitive motion, with his right hand. On
November 1, 2009 appellant failed to notify others of his limitation and placed himself in a
position to aggravate his preexisting condition. The videotape revealed that he used his left hand
to hold the inmate’s leg without difficulty. Later, appellant was seen holding the inmate on the
bed with both hands and checking his leg restraints without difficulty. Mr. Nguyen advised that
“at no time was there any evidence of injury or pain expressed on the video.” He also noted that
there was no evidence of appellant being kicked. Mr. Nguyen stated that the employer was not
aware of appellant’s condition.
In a November 16, 2009 statement, Daniel Stafford, a correctional officer, noted that on
November 1, 2009 an inmate was engaging in bizarre behavior that required he be moved to the
health unit. He confirmed that appellant responded to the area and held the inmate by his arm
while the inmate sat in a chair. Mr. Stafford did not hear appellant inform his supervisors that he
was on light duty.
The Office received discharge instructions, attending physician’s reports dated July 9 and
November 2, 2009, a hospital record, a right forearm x-ray, and notes dated November 1, 2009
and return to work slips. The treatment record noted appellant’s complaint of right arm and hand
pain after he grabbed an inmate to maintain control while transporting the inmate. Appellant had
limited right hand mobility and tenderness. An ace bandage was applied and he was referred to
his personal physician. In a November 1, 2009 emergency room report, Dr. Ronald Hall, Boardcertified in emergency medicine, advised that appellant was restraining a prisoner for
approximately 40 minutes and subsequently experienced tingling and pain in the forearm. A
fourth finger deformity and swelling were noted with decreased sensation. The November 2,
2009 report of Dr. John Taras, a Board-certified orthopedic surgeon, stated that appellant’s right
hand was kicked and further injured while restraining and transporting an inmate. Dr. Taras
diagnosed a right hand contusion.
By decision dated December 21, 2009, the Office denied appellant’s claim. It accepted
that appellant was involved in restraining an inmate on November 1, 2009; but the medical
evidence was not sufficient to establish causal relation.
On December 28, 2009 appellant’s representative requested a telephonic hearing, which
was held on April 15, 2010. Appellant noted that he was left alone with the inmate while the
other officers went to suit up in riot gear. He did not realize until later that he had been injured

3

and immediately went to the nurse. Appellant informed Ms. Morgan that he needed emergency
assistance. He also asserted that Ms. Morgan saw the inmate kick his hand.
Appellant submitted treatment notes from Dr. Taras who recommended continued light
duty for the right hand. In a January 4, 2010 treatment note, Dr. Taras advised that appellant
forcefully restrained an inmate and was kicked in the right hand. He diagnosed a rotator
malalignment of right fifth digit and rotation of the fifth finger. Dr. Taras opined that appellant’s
condition was a result of the November 1, 2009 incident as it was not noted on prior evaluations.
He indicated that surgery was necessary. Dr. Taras stated that, while appellant had a preexisting
condition, the additional injury to his hand on November 1, 2009 necessitated surgery.
In an April 28, 2010 statement, Ms. Morgan noted that on November 1, 2009 appellant
used his left hand to escort the inmate to the health services building. The inmate did not appear
combative or aggressive and she did not see him kick, strike or otherwise touch appellant during
the escort or after being placed in the special housing unit. Ms. Morgan denied that appellant
asked to be seen by the medical staff or had informed her that the inmate kicked his right hand.
On April 29, 2010 the employing establishment provided additional comments that
disputed the claim. Mr. Nguyen referred to the video evidence, stating that it did not support that
appellant sustained an injury. The videotapes revealed that appellant had his left hand on the
inmate’s arm and back and held him down in the cell. Additionally, he placed restraints around
the inmate’s waist and ankles.
By decision dated July 7, 2010, the Office hearing representative affirmed the
December 21, 2009 decision. She modified the prior decision to find that the evidence did not
establish that a specific incident or exposure occurred at the time, place and in the manner
alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act3 and that an injury was
sustained in the performance of duty.4 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.5
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that the employee sustained an injury in the performance of duty, but the employee’s
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyet, 41 ECAB 992 (1990).

4

statements must be consistent with the surrounding facts and circumstances and his
subsequent course of action.6 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie case.7 However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.8
When an employee claims that he sustained an injury in the performance of duty he must
submit sufficient evidence to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. He must establish that such event,
incident or exposure caused an injury.9 Once an employee establishes that he sustained an injury
in the performance of duty, he has the burden of proof to establish that, any subsequent medical
condition or disability for work, for which he claims compensation, is causally related to the
accepted injury.10
ANALYSIS
The Office denied appellant’s claim finding that he did not establish fact of injury and
that the November 1, 2009 incident did not happen at the time, place and in the manner alleged.
It found that there were inconsistencies in the various statements of record and the medical
reports. The Board finds that the evidence of record is sufficient to establish that the
November 1, 2009 incident occurred as alleged. Appellant alleged that he sustained an injury to
his right hand while assisting with the transfer of a patient inmate. He noted that he did not
realize he was injured until later. The Board notes that the record contains various statements.
They include that appellant did not notify his supervisor of his medical restriction and that he had
run out of leave. However, the employing establishment’s statements are contradictory.
Mr. Nguyen, the safety manager, confirmed receipt of the light-duty restriction on
October 28, 2009. This contradicts statements from Mr. Opperman and Ms. Morgan that they
were unaware of the light-duty restrictions for his preexisting injury. The Board notes that
appellant’s preexisting injury or the fact that he was on light duty does not preclude a finding
that the November 1, 2009 incident occurred as alleged.11 Mr. Nguyen indicated that the
videotaped evidence did not reveal that appellant was kicked; the Board notes that appellant
alleged that he sustained an injury to his right hand while restraining the inmate. While
Ms. Morgan indicated that she did not see the inmate kick or hit appellant; she also noted that
6

See Mary Jo Coppolino, 43 ECAB 551 (2002); Early David Seal, 49 ECAB 152 (1997).

7

Merton J. Sills, 39 ECAB 572, 575 (1988).

8

Thelma S. Buffington, 34 ECAB 104 (1982).

9

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5 (q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams,
41 ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
10

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

11

See Willie J. Clements, 43 ECAB 244 (1991).

5

videotaping did not occur until the elevator door opened.12 Furthermore, she confirmed that
appellant was left alone with the inmate, while the other officers obtained riot gear.
Additionally, Ms. Morgan confirmed that the inmate was combative. The fact that she did not
see the inmate, who was restless and disoriented, does not establish that the inmate did not strike
appellant. Furthermore, the nurse confirmed that the inmate was restless and disoriented, trying
to stand up frequently and that appellant and another officer were trying to keep him under
control. Two officers were needed to restrain him and that this was accomplished by grabbing his
arms and shoulders. The record also reflects that appellant promptly went to the employing
establishment health unit and then to an emergency room on November 1, 2009. The emergency
room records noted that appellant was restraining a prisoner and subsequently experienced pain
and tingling in the forearm. The evidence does not contain such inconsistencies as to cast doubt
on the validity of appellant’s claim.
The Board finds that the evidence of record establishes that the November 1, 2009
incident, restraining the inmate, occurred at the time, place and in the manner alleged. The
inconsistencies as noted by the Office are insufficient to deny that the November 1, 2009
incident occurred as alleged.13 The case will be returned to the Office for further development of
the medical evidence and an appropriate decision regarding whether the November 1, 2009
incident caused an injury.
CONCLUSION
The Board finds that the November 1, 2009 incident occurred as alleged. The case is
remanded to the Office for further development.

12

Although the record contains references to videotapes and the hearing representative apparently viewed these,
no such tapes are in the record before the Board.

13

See M.H., 59 ECAB 461 (2008): Bill H. Harris, 41 ECAB 216 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is set aside and remanded to the Office for further action in
conformance with this decision.
Issued: July 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

